DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Specification
The abstract of the disclosure is objected to because it is more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 – 9 are objected to because of the following informalities:  
In claim 1, line 9, “as” is changed to “has”;
In claim 1, line 1, “Bike frame” is changed to “A bike frame”; and
In claims 2 – 9, lines 1, “Bike frame” is changed to “The bike frame”.
  Appropriate correction is required.

Allowable Subject Matter
Claims 1 – 9 contain allowable subject matter.

Regarding independent claim 1, the prior art does not disclose a bike frame, as claimed, wherein “each seat stay has a perpendicular cross-sectional profile that is elongated in a direction parallel to the longitudinal plane of symmetry, in that the two seat stays are independent of each other and in that the two seat stays, so as to enable the two seat stays to move away from or closer to each other under the action of a vertical load.  Claims 2 – 9 depend from independent claim 1, and therefore are also allowed.

Patent application number US 2012/0061941 A1 to Choi et al. (hereinafter referred to as Choi) discloses a bicycle frame comprising a seat post (seat region 54) and seat stays (rear seat stays 56) connected at their forward ends to the seat post (54) indirectly through a top tube (top region 52).  The seat tube (seat region 54) has a horizontal cross-section that extends in and is elongated in the direction of a longitudinal plane of the bicycle (Fig. 48) that allows flexing of the top tube (52) to bend backwards under a vertical load while the seat stays (56) bend upward under the same load (Paragraph [0065]).  However, Choi does not explicitly teach the seat stays move away from or closer to each other under that vertical load.  No other prior art teaches this limitation, singly or in combination with Choi.  

Conclusion
This application is in condition for allowance except for the following formal matters: 
The objection to the abstract and claims 1 – 9 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 10,919,592 B2	to	D’Alusio et al.	Bicycle with Complaint Seat Post Interface
	US 2002/0033586 A1	to	Vroomen et al.	Aerodynamic Bicycle Frame
	US 2008/0036171 A1	to	Vroomen et al.	Aerodynamic Storage Element and Frame
	US 2010/0096832 A1	to	Pinarello		Turbular Frame for Bicycles Particularly with Classic Diamond Shape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/         Examiner, Art Unit 3611                   

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611